Citation Nr: 1529273	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for pes planus (flat feet). 

2.  Entitlement to an initial rating for right knee patellofemoral syndrome with complex regional pain syndrome of the lower extremity in excess of 20 percent from July 3, 2001 to September 15, 2010 and from December 1, 2010 to November 20, 2012, and in excess of 30 percent from November 20, 2012 forward. 

3.  Entitlement to an initial rating for left knee patellofemoral syndrome with complex regional pain syndrome of the lower extremity in excess of 10 percent from July 3, 2001 to May 3, 2004 and in excess of 20 percent from May 3, 2004 to September 15, 2010 and from December 1, 2010 forward.
 
4.  Entitlement to total disability compensation based on individual unemployability (TDIU) on an extraschedular basis prior to September 23, 2005. 
 
5.  Entitlement to special monthly compensation on account of the need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1989 and from November 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, July 2009, and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The February 2002 decision granted service connection for the left and right knee disabilities and assigned 10 percent ratings effective July 3, 2001.  A Board decision from September 2005 denied increased ratings for the knees.  The Veteran appealed the denial and in November 2007; the United States Court of Appeals for Veterans' Claims (Court) remanded the case to the Board.  The Board also remanded the issues multiple times, most recently in November 2011.

The May 2011 rating decision denied entitlement to service connection for pes planus.  Although the Veteran did not submit a timely substantive appeal after the statement of the case, the RO certified this issue to the Board.  In such circumstances, the Board is required to adjudicate the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

These issues were previously before the Board in December 2014, at which time the Board granted entitlement to TDIU from September 23, 2005.  The remaining issues were remanded for further development, as was the issue of entitlement to TDIU on an extraschedular basis prior to September 23, 2005.  They have been returned to the Board for further review.  

This claim was stored and reviewed using the VBMS and Virtual VA electronic claims systems. Any future review should include the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the increased rating claims for the knees, service connection for pes planus, and TDIU prior to September 23, 2005 for additional development in December 2014.  The requested development was to include various VA examinations and opinions.  Furthermore, the claim for entitlement to TDIU prior to September 23, 2005 was to be referred to the VA Director, Compensation Service.  

A review of both VBMS and Virtual VA shows that none of the development that was requested in December 2014 has been accomplished.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to SMC on account of being housebound is inextricably intertwined with the initial rating and service connection issues.  A decision on the housebound issue remains deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the March 2011 VA examiner, or another examiner if that examiner is unavailable, to provide an opinion on the Veteran's claim of pes planus.  The examiner should answer the following:

a) Was the Veteran's pes planus at least as likely as not aggravated beyond the natural progression by her service-connected knee disabilities, including symptoms of abnormal gait or weight bearing? 

b) If aggravation is found, is there medical evidence created prior to the aggravation, or between the onset of aggravation and the current level of disability, that shows a base line level of disability from pes planus?

The examiner must provide reasons for the opinion.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.
 
2.  Schedule the Veteran for a VA examination to measure and record the level of disability in her knees.  The examiner should provide answers to the following:

a) The Veteran has reported flare-ups of pain, specifically during cold weather/humidity, stress, and increased activity.  Estimate the degree of additional range of motion loss during such flare-ups of pain, if possible.

b) The Veteran reported 20 incapacitating flare-ups per month in the May 2004 VA examination. Estimate the degree of additional range of motion loss during such flare-ups at the time they were reported, if possible.

c) The Veteran reported weekly, severe flare-ups in the November 2009 examination.  Estimate the degree of additional range of motion loss during such flare-ups at the time they were reported, if possible.

Provide estimates based on the record and an interview with the Veteran.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.
 
3.  Refer the claim for TDIU from July 3, 2001 to September 23, 2005 to the Director, Compensation Service.

Include with the referral to the Director a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having bearing on the issue.  Identify the medical opinion found in November 2003 VA treatment records.  Conduct additional development if necessary.
 
4.  Schedule the Veteran for an examination to assess her current need for aid and attendance.  The examiner should be qualified to give an opinion based on all the Veteran's service-connected disabilities.  The examiner should provide answers to the following:

Do the Veteran's service connected disabilities (knees and PTSD) render her unable to or in need of assistance to dress or undress herself, keep herself ordinarily clean and presentable, feed herself, attend to the wants of nature, or protect herself from the hazards or dangers incident to her daily environment?  The examiner should also state whether the opinion would change if pes planus was considered service connected.

If an opinion cannot be offered without resort to speculation, Court cases require the examiner state whether the inability is due to the lack of scientific, medical knowledge or evidence.
 
5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


